THE NOTTINGHAM INVESTMENT TRUST II THE BROWN CAPITAL MANAGEMENT FUNDS The Brown Capital Management Mid-Cap Fund The Brown Capital Management Small Company Fund The Brown Capital Management International Equity Fund Supplement to the Statement of Additional Information April 6, This Supplement to the Statement of Additional Information dated July 29, 2009 for The Brown Capital Management Funds, each a series of The Nottingham Investment Trust II, updates the Statement of Additional Information to include the information described below.For further information, please contact the Funds toll-free at 1-877-892-4BCM (1-877-892-4226).You may obtain additional copies of the Prospectus and Statement of Additional
